Exhibit 10.1

 



DEBT CONVERSION AGREEMENT

THIS DEBT CONVERSION AGREEMENT (this “Agreement”), dated as of August 6, 2015,
is made and entered into by and among Lightning Gaming, Inc., a Nevada
corporation (“LGI”), Lightning Poker, Inc., a Pennsylvania corporation (“LPI”
and together with LGI, the “Lightning Parties”), and The Co-Investment Fund, II,
L.P., a Pennsylvania limited partnership (“CI2” and together with the Lightning
Parties, the “Parties,” and each of the foregoing, a “Party”).

Background

WHEREAS, the Lightning Parties have executed those certain promissory notes (the
“Notes”) and other related loan agreements (the “Loan Documents”) in favor of
CI2 as set forth on Schedule A attached hereto pursuant to which the Lightning
Parties owe CI2 in the aggregate $14,750,000 (the “Principal Amount”) plus
accrued interest in the amount of $7,972,795 (the “Accrued Interest”);

WHEREAS, as of the date hereof, CI2 is the holder of 4,500,000 shares of LGI
Series A Nonvoting Capital Stock (the “Series A Shares”)

WHEREAS, as of the date hereof, CI2 is the holder of certain warrants for stock
of LGI as set forth on Schedule B attached hereto (the “Warrants”); and

WHEREAS, upon the terms and conditions set forth herein, the Parties wish to (i)
convert the entire Principal Amount, Accrued Interest, Warrants, and Series A
Shares into 181,000 shares of Voting Common Stock, par value $0.001 per share,
of LGI, and 33,300,000 shares of Nonvoting Common Stock, par value $0.001 per
share, of LGI, (ii) retire, cancel and fully satisfy the Lightning Parties’
obligations under the Notes, (iii) terminate the Loan Documents, (iv) terminate
the Warrants, and (v) consummate the other transactions contemplated by this
Agreement.

Agreement

NOW, THEREFORE, IN CONSIDERATION of the foregoing and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

1.                  Conversion and Satisfaction of the Notes.

(a)                Effective automatically upon the execution and delivery of
this Agreement by the Parties (the “Closing”), the Notes shall be marked
satisfied in full and canceled, and the Principal Amount, Accrued Interest and
the Warrants shall be converted into 181,000 newly-issued and outstanding shares
of LGI Voting Common Stock (the “Newly Issued Voting Stock”) and 33,300,000
newly-issued and outstanding shares of Nonvoting Common Stock (the “Newly Issued
Non-Voting Stock”, and together with the Newly Issued Voting Stock, the
“Shares”). Upon the Closing, the Notes, Loan Documents and Warrants shall be
terminated in their entirety and none of the Parties shall have any rights or
obligations thereunder.



1

 

 

(b)               Upon issuance of the Shares to CI2, CI2 shall own 3.8 % of all
issued and outstanding Voting Common Stock (as defined below) and 100% of all
outstanding Nonvoting Common Stock (as defined below) of LGI. Upon issuance of
the Shares to CI2, CI2 shall not own any other shares of LGI’s authorized
capital and there will be zero shares of Preferred Stock (as defined below)
issued and outstanding.

(c)                Upon 90 days’ prior written notice to LGI, C2I shall have the
right to convert its Newly Issued Non-Voting Stock, into Voting Common Stock at
a ratio of one share of Newly Issued Non-Voting Stock for one share of Voting
Common Stock.

2. The Closing. At the Closing, which shall take place at a mutually agreed upon
location, the following actions shall take place simultaneously:

2.1              CI2 shall deliver the originals of the Notes to the Lightning
Parties marked satisfied;

2.2              CI2 shall deliver the original certificates of the Series A
Shares to LGI;

2.3              LGI shall deliver to CI2 a certificate of the Secretary of LGI
in form and substance reasonably satisfactory to CI2 certifying as to (a) the
current Articles of Incorporation of LGI (as amended through July 27, 2015), (b)
the current Bylaws of LGI, and (c) the resolutions of the Board of Directors of
LGI relating to this Agreement and the transactions contemplated hereby;

2.4              LGI shall deliver to CI2 certificates for the Shares registered
in CI2’s name, bearing an appropriate legend referencing that such Shares have
not been registered under the Securities Act of 1933, as amended (the
“Securities Act”); and

2.5              The documents set forth on Schedule A and Schedule B, and all
of the terms and provisions of such documents, shall be terminated as of the
date of this Agreement and, from and after the date of this Agreement, such
documents shall be of no force or effect, and none of the Parties shall
thereafter have any rights, responsibilities or obligations thereunder.

 

3. Representations and Warranties of the Lightning Parties. The Lightning
Parties jointly and severally represent and warrant to CI2 as of the date hereof
that the statements contained in this Section 3 are true and correct.

3.1                Organization and Qualification. Each of the Lightning Parties
is a corporation duly incorporated, validly existing and in good standing under
the laws of the State of its incorporation and is qualified to do business as a
foreign corporation in each jurisdiction in which qualification is required,
except where failure to so qualify would not reasonably be expected to have a
Material Adverse Effect (as herein defined). For purposes of this Agreement, the
term “Material Adverse Effect” shall mean a material adverse effect upon the
business, financial condition, properties or results of operations of the
Lightning Parties, taken as a whole.

3.2             Authority. The Lightning Parties have all requisite corporate
power and authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement,
the issuance and delivery of the Shares and the consummation of the transactions
contemplated hereby have been duly authorized by all necessary action on the
part of the Lightning Parties. The Lightning Parties have duly executed and
delivered this Agreement and, assuming due authorization, execution and delivery
of this Agreement by CI2, this Agreement constitutes a legal, valid and binding
obligation of the Lightning Parties, enforceable against the Lightning Parties
in accordance with its terms, except to the extent that enforceability may be
limited by bankruptcy laws or other laws affecting creditors’ rights generally
and by general principles of equity.



2

 

 

3.3              Compliance. None of the Lightning Parties (a) is in violation
of any provisions of its respective certificate or articles of incorporation,
bylaws or other organizational or charter documents, each as currently in
effect, (b) is in default under (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
LGI or any of its subsidiaries under), nor have either of the Lightning Parties
received notice (written or oral) of a claim that it is in default under, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default has been waived), (c) is in violation of any order of any
court, arbitrator or governmental entity, or (d) is in violation of any
applicable law in any material respect.

3.4              Capital Stock.

(a) As of the date hereof, LGI’s authorized capital stock consists of (i)
10,000,000 shares of Preferred Stock, par value $0.001 per share (“Preferred
Stock”), of which 6,000,000 shares are designated as LGI Series A Nonvoting
Capital Stock and of which 4,500,000 shares are issued and outstanding; (ii)
90,000,000 shares of Common Stock, par value $0.001 per share (“Voting Common
Stock”), of which 4,607,474 shares are issued and outstanding; and (iii)
50,000,000 shares of Nonvoting Common Stock, par value $0.001 per share
(“Nonvoting Common Stock”), of which zero shares are issued and outstanding.
Schedule C hereto presents the true and complete capitalization of LGI as of the
date hereof on a fully-diluted basis, giving effect to the transactions
contemplated by, and as of, the Closing. The rights and privileges of the Series
A Nonvoting Capital Stock are as provided in LGI’s Articles of Incorporation (as
amended through July 27, 2015), as amended by the Certificate of Designation of
Rights, Powers, Limitations and Restrictions of Series A Nonvoting Capital Stock
of LGI, and as provided by the general corporation law of the State of Nevada.
The rights and privileges of the Nonvoting Common Stock are as provided by LGI’s
Articles of Incorporation (as amended through July 27, 2015), and as provided by
the general corporation law of the State of Nevada.

 

(b)                The issued and outstanding shares of LGI’s Voting Common
Stock and Preferred Stock have been duly authorized and validly issued, are
fully paid and nonassessable, have been issued in compliance with all federal
and state securities laws, were not issued in violation of or subject to any
preemptive rights or other rights to subscribe for or purchase securities, and
conform in all material respects to the description thereof contained in the
documents filed with the Securities and Exchange Commission (the “SEC”) pursuant
to the requirements of the Securities Act or the Securities Exchange Act of
1934, as amended (the “Exchange Act” and such documents, the “Securities
Filings”). Except as disclosed in the Securities Filings, LGI does not have
outstanding any options to purchase, or any preemptive rights or other rights to
subscribe for or to purchase, any securities or obligations convertible into, or
any contracts or commitments to issue or sell, shares of its capital stock or
any such options, rights, convertible securities or obligations.



3

 

 

(c)                The subsidiaries listed on Schedule 3.4(c) attached hereto
(collectively, the “Subsidiaries”) are the only subsidiaries of LGI and (i) all
the issued and outstanding shares of the Subsidiaries’ capital stock have been
duly authorized and validly issued, are fully paid and nonassessable, have been
issued in compliance with applicable law, were not issued in violation of or
subject to any preemptive rights or other rights to subscribe for or purchase
securities, and (ii) there are no outstanding options to purchase, or any
preemptive rights or other rights to subscribe for or to purchase, any
securities or obligations convertible into, or any contracts or commitments to
issue or sell, shares of the Subsidiaries’ capital stock or any such options,
rights, convertible securities or obligations.

3.5              Issuance, Sale and Delivery of the Shares. The Shares, when
issued, delivered and paid for in the manner set forth in this Agreement, will
be duly authorized, validly issued, fully paid and nonassessable and shall be
free and clear of all encumbrances and restrictions except for any restrictions
on transfer set forth in this Agreement or imposed by applicable federal and
state securities laws. No preemptive rights or other rights to subscribe for or
purchase exist with respect to the issuance and sale of the Shares by LGI
pursuant to this Agreement.

3.6              Securities Filings.

(a) LGI has filed all Securities Filings required to be filed by it under the
Exchange Act, including pursuant to Section 13(a) or Section 15(d) thereof,
since January 1, 2010 on a timely basis or has received a valid extension of
such time of filing and has filed any such report prior to the expiration of any
such extension. As of their respective dates, the Securities Filings filed with
the SEC complied or will comply in all material respects with the requirements
of the Exchange Act and the rules and regulations of the SEC promulgated
thereunder, and none of the SEC Reports, when filed by LGI, contained or will
contain any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

(b) The financial statements of LGI included in the Securities Filings comply
and will comply as to form in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing. Such financial statements have been and will have
been prepared in accordance with United States generally accepted accounting
principles applied on a consistent basis during the periods involved (“GAAP”),
except as may be otherwise specified in such financial statements, the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP or may be condensed or summary statements, and fairly
present in all material respects the consolidated financial position of LGI and
its consolidated subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, year-end audit adjustments.

3.7              Private Placement. Assuming the accuracy of the representations
and warranties of CI2 set forth in Section 4 hereof, the offer and issuance of
the Shares to CI2 as contemplated by this Agreement is exempt from the
registration requirements of the Securities Act.



4

 

 

3.8              Form D; Blue Sky Filings. If required, LGI agrees to timely
file a Form D with respect to the Shares as required under Regulation D
promulgated by the SEC and to provide a copy, if any, thereof, promptly upon
request of CI2. LGI shall take such action as LGI shall reasonably determine is
necessary in order to obtain an exemption for, or to qualify the Shares for,
sale to CI2 at the Closing under applicable securities or “Blue Sky” laws of the
states of the United States, and shall provide evidence of such actions promptly
upon request of CI2.

 

4. Representations and Warranties of CI2. CI2 represents and warrants to the
Lightning Parties that:

4.1              Authority. CI2 has all the power and requisite corporate
authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby have been duly
authorized by all necessary action on the part of CI2. CI2 has duly executed and
delivered this Agreement and, assuming due authorization, execution and delivery
of this Agreement by the Lightning Parties, this Agreement constitutes a legal,
valid and binding obligation of CI2, enforceable against CI2 in accordance with
its terms, except to the extent that enforceability may be limited by bankruptcy
laws or other laws affecting creditors’ rights generally and by general
principles of equity.

4.2              No Prior Transfer. CI2 has not previously transferred any
interest in the Notes, Loan Documents and Warrants or incurred any obligation to
do so.

 

4.3              Investment. CI2 is acquiring the Shares pursuant to this
Agreement solely for investment purposes, for CI2’s own account and not with a
view to resale or distribution. CI2 understands that (a) the Shares have not
been registered under the Securities Act or any state securities laws, (b) LGI
is under no obligation to register the Shares except as provided herein, and (c)
the Shares cannot be transferred, resold or otherwise disposed of by CI2 without
such registration unless LGI receives an opinion of CI2’s counsel, reasonably
acceptable to LGI, stating that such transfer, resale or other disposition is
exempt from such registration requirements, or other evidence satisfactory to
LGI that demonstrates the applicability of such exemption.

4.4              Investment Qualifications. CI2 understands that no public
market exists for the Shares, it is uncertain whether a public market will ever
exist for the Shares and the Newly Issued Non-Voting Stock contain no voting
rights over the Common Stock. CI2 has such knowledge and experience in financial
and business matters and familiarity with the Lightning Parties as to be capable
of evaluating the merits and risks of converting the Notes and Warrants to the
Shares. CI2 has been given the opportunity to ask questions of, and receive
answers from, the Lightning Parties concerning the terms and conditions of, and
other matters pertaining to, the issuance and delivery of the Shares and the
related investment risks, and CI2 has had access to such financial and other
information as it considered necessary or appropriate to make a decision to
convert the Note to the Shares, and CI2 has availed itself of this opportunity
to the full extent desired. CI2 is an “accredited investor,” as defined in
Regulation D promulgated by the SEC under the Securities Act.



5

 

 

4.5               Understanding of Investment Risks. CI2 acknowledges that an
investment in the Shares involves highly speculative risks. CI2 has carefully
reviewed such risk factors and considered such factors in relation to its own
investment activities and financial position, and has the ability to accept
highly speculative risks, which could include the loss of its entire investment.

5.                   Survival. The representations and warranties in Section 3
and Section 4 hereof shall survive the Closing and continue in full force and
effect thereafter.

6.                   Post-Closing Cooperation. From and after the Closing, the
Parties shall cooperate with each other and take such actions as may be
reasonably requested and are consistent with the provisions of this Agreement to
obtain for the requesting Party the benefits of the transactions contemplated
hereby.

7.                  Indemnification.

7.1 Indemnification of CI2 Indemnified Persons. The Lightning Parties shall,
jointly and severally, indemnify, defend and hold harmless CI2 and each of its
affiliates, partners, directors, officers, employees, agents and representatives
(each, a “CI2 Indemnified Person”) from and against any and all demands, claims,
actions or causes of action, assessments, losses, damages, liabilities, interest
and penalties, costs and expenses (including, without limitation, reasonable
legal fees and disbursements incurred in connection therewith and in seeking
indemnification therefor, and any amounts or expenses required to be paid or
incurred in connection with any action, suit, proceeding, claim, appeal, demand,
assessment or judgment) (collectively, “Losses”), suffered or incurred by or
imposed upon any CI2 Indemnified Person as a result of any breach of any
representation, warranty or covenant of LGI contained in this Agreement.

7.2 Indemnification of LGI Indemnified Persons. CI2 shall indemnify, defend and
hold harmless the Lightning Parties and each of their respective directors,
officers, employees, agents and representatives (each an “LGI Indemnified
Person”) from and against any and all Losses suffered or incurred by or imposed
upon any LGI Indemnified Person as a result of any breach of any representation,
warranty or covenant of CI2 contained in this Agreement.

8. Miscellaneous.

8.1              Notices. All notices, requests, demands and other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed given (a) one business day after being sent by a
nationally recognized overnight delivery service or (b) upon receipt of
electronic or other confirmation of transmission if sent via facsimile, in each
case at the applicable address or facsimile number (or at such other address or
facsimile number for a Party as shall be specified by like notice) set forth
below:

To either or both of the

Lightning Parties:

Lightning Gaming, Inc.

Lightning Poker, Inc.

23 Creek Circle, Suite 400

Boothwyn, Pennsylvania 19061

Attention: Chief Executive Officer Facsimile: (610) 494-6654

 

To CI2:

The Co-Investment Fund, II, L.P.

150 North Radnor-Chester Road, Suite B101

Radnor, Pennsylvania 19087

Attention: Brian K. Adamsky

Facsimile: (610) 971-2062

 



6

 

 

8.2              Entire Agreement. This Agreement supersedes and cancels any
prior or contemporaneous agreements among the Parties relating to the subject
matter of this Agreement. There are no representations, agreements, arrangements
or understandings between CI2 and the Lightning Parties relating to the subject
matter of this Agreement that are not fully expressed herein.

8.3             Amendment; Waivers. This Agreement may not be amended except by
an instrument in writing signed on behalf of each of the Parties. No waiver of
any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right.

8.4              Successors and Assigns. This Agreement may not be assigned or
transferred by any Party without the prior written consent of the other Parties.
Subject to the foregoing restriction on transfer or assignment, this Agreement
shall be binding upon and inure to the benefit of the Parties and their
successors and permitted assigns.

8.5               Governing Law; Jurisdiction. This Agreement shall be governed
by and construed in accordance with the internal laws of the Commonwealth of
Pennsylvania, without regard to conflict of law principles. Any litigation
arising out of or related to this Agreement shall be instituted and prosecuted
only in the appropriate state or federal court situated in Montgomery County,
Pennsylvania. Each Party hereby submits to the exclusive jurisdiction and venue
of such courts for purposes of any such action and the enforcement of any
judgment or order arising therefrom. Each Party hereby waives any right to a
change of venue and any and all objections to the jurisdiction of the state and
federal courts located in Montgomery County, Pennsylvania.

8.6              Interpretation. The captions of the sections of this Agreement
are for convenience and reference only, and shall not be held to explain,
modify, amplify or aid in the interpretation, construction or meaning of this
Agreement.

8.7             Expenses. Each Party will bear its own costs and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby.

8.8              Represented by Counsel. Each Party to this Agreement
acknowledges that such Party has been represented by counsel (or has had an
opportunity to be represented by counsel) in negotiations for, and the
preparation of, this Agreement, that such Party have reviewed this Agreement,
that such Party understands and is fully aware of its contents and of its legal
effect, and such Party is voluntarily entering into this Agreement upon the
legal advice of its counsel. Each Party waives all common law or statutory
presumptions to the effect that uncertainties in a contract are interpreted
against the Party causing an uncertainty to exist.



7

 

 

8.9              Counterparts; Electronic Signatures. This Agreement may be
executed in counterparts, each of which shall be considered an original
instrument, but all of which together shall be considered one and the same
instrument. Facsimile or other electronically transmitted copies of the
signature page hereof (including signature pages sent in PDF format) shall be
deemed originals and shall be binding for all purposes.

(Signature Page Follows)

 



8

 

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first stated above.

 



 



 



LIGHTNING GAMING, INC.

a Nevada corporation

 

 

 

By: ________________________

Name:

Title:

LIGHTNING POKER, INC.

a Pennsylvania corporation

 

 

 

By: ________________________

Name:

Title:

 

 

 

 

 

 

 

 



 

 



 

THE CO-INVESTMENT FUND, II, L.P.

a Pennsylvania limited partnership

 

By: Co-Investment Management II, L.P.

Title: General Partner

 

By: Co-Invest II Capital Partners, Inc.

Title: General Partner

 

 

By: ________________________

Name:

Title:

 



9

 

 

SCHEDULE A

 

Notes and Loan Documents

 

 

(1)Promissory Note, dated July 27, 2006, in the principal amount of $1,000,000.
   (2)Promissory Note, dated November 8, 2006, in the principal amount of
$1,000,000.    (3)Promissory Note, dated January 31, 2007, in the principal
amount of $1,000,000.    (4)Promissory Note, dated April 12, 2007, in the
principal amount of $500,000.    (5)Promissory Note, dated June 27, 2007, in the
principal amount of $3,000,000.    (6)Promissory Note, dated June 27, 2007, in
the principal amount of $1,000,000 (issued pursuant to the Note and Warrant
Purchase Agreement, dated as of December 11, 2009, by and among SIG Strategic
Investments, LLLP, CI2, Stewart J. Greenebaum LLC and LGI).    (7)Promissory
Note, dated June 30, 2008, in the principal amount of $3,000,000.   
(8)Promissory Note, dated June 30, 2008, in the principal amount of $1,000,000
(issued pursuant to the Note and Warrant Purchase Agreement, dated as of March
19, 2010, by and among SIG Strategic Investments, LLLP, CI2, Stewart J.
Greenebaum LLC and LGI).    (9)Promissory Note, dated February 22, 2010, in the
principal amount of $1,000,000.   (10)Promissory Note, dated February 22, 2010,
in the principal amount of $1,000,000 (issued pursuant to the Note and Warrant
Purchase Agreement, dated as of February 22, 2010, by and among CI2, Stewart J.
Greenebaum, LLC and LGI).    (11)Promissory Note, dated January 30, 2013, in the
principal amount of $500,000.    (12)Promissory Note, dated May 6, 2013, in the
principal amount of $500,000.    (13)Promissory Note, dated October 8, 2014, in
the principal amount of $250,000.

 

 

 

 

 

10

 

 



SCHEDULE B

 

Warrants

 

(1)Amended and Restated Warrant for Stock of LGI dated June 23, 2011, with
respect to 500,000 shares of Common Stock of LGI.

 

(2)Amended and Restated Warrant for Stock of LGI dated June 23, 2011, with
respect to 250,000 shares of Common Stock of LGI.

 

(3)Amended and Restated Warrant for Stock of LGI dated June 23, 2011, with
respect to 1,000,000 shares of Common Stock of LGI.

 

(4)Amended and Restated Warrant for Stock of LGI dated June 23, 2011, with
respect to 250,000 shares of Common Stock of LGI.

 

(5)Warrant for Stock of LGI dated June 23, 2011, with respect to 1,000,000
shares of Common Stock of LGI.

 

(6)Warrant for Stock of LGI, dated July 25, 2006, as amended, with respect to
909,091 shares of Common Stock of LGI.

 

(7)Warrant for Stock of LGI, dated November 8, 2006, as amended, with respect to
909,091 shares of Common Stock of LGI.

 

(8)Warrant for Stock of LGI, dated December 11, 2009, as amended, with respect
to 250,000 shares of Common Stock of LGI (issued pursuant to the Note and
Warrant Purchase Agreement, dated December 11, 2009, by and among SIG Strategic
Investments, LLLP, CI2, Stewart J. Greenebaum LLC and LGI).

 

(9)Warrant for Stock of LGI, dated March 19, 2010, as amended, with respect to
250,000 shares of Common Stock of LGI (issued pursuant to the Note and Warrant
Purchase Agreement, dated March 19, 2010, by and among SIG Strategic
Investments, LLLP, CI2, Stewart J. Greenebaum LLC and LGI).

 

(10)Amended and Restated Warrant for Stock of LGI, dated June 23, 2011, with
respect to 388,802 shares of Common Stock of LGI.

 

(11)Amended and Restated Warrant for Stock of LGI, dated June 23, 2011, with
respect to 194,401 shares of Common Stock of LGI.

 

 

(12)Amended and Restated Warrant for Stock of LGI, dated June 23, 2011, with
respect to 1,000,000 shares of Common Stock of LGI.

 



11

 

 

 

(13)Warrant for Stock of LGI, dated January 17, 2012, with respect to 1,000,000
shares of Common Stock of LGI.

 

(14)Warrant for Stock of LGI, dated July 6, 2012, with respect to 1,000,000
shares of Common Stock of LGI.

 

(15)Warrant for Stock of LGI, dated December 18, 2013, with respect to 500,000
shares of Common Stock of LGI

 

(16)Warrant for Stock of LGI, dated December 18, 2013, with respect to 500,000
shares of Common Stock of LGI

 

(17)Warrant for Stock of LGI, dated October 8, 2014, with respect to 250,000
shares of Common Stock of LGI

 

(18)Warrant for Stock of LGI, dated June 27, 2007, as amended, with respect to
500,000 shares of Common Stock of LGI (issued pursuant to the Note and Warrant
Purchase Agreement, dated June 27, 2007, by and among CI2, Stewart J. Greenebaum
LLC and LGI).

 

(19)Warrant for Stock of LGI, dated February 22, 2010, as amended, with respect
to 500,000 shares of Common Stock of LGI (issued pursuant to the Note and
Warrant Purchase Agreement, dated February 22, 2010, by and among CI2, Stewart
J. Greenebaum LLC and LGI).

 

(20)Warrant for Stock of LGI, dated April 12, 2011, as amended, with respect to
1,000,000 shares of Common Stock of LGI (issued pursuant to the Note and Warrant
Purchase Agreement, dated April 12, 2011, by and among CI2, Stewart J.
Greenebaum LLC and LGI).

 

 



12

 

 

SCHEDULE C

 

Capitalization Table of LGI

 

 

Voting Common Stock   4,788,474       Nonvoting Common Stock   33,300,000    
Total Common Stock   38,088,474





 

13

